Case 1:18-cr-00224-AJN Document 147-2 Filed 10/10/19 Page 1 of 9




  EXHIBIT B
                 Case 1:18-cr-00224-AJN Document 147-2 Filed 10/10/19 Page 2 of 9




From:                Machnes, Tal
Sent:                Thursday, August 9, 2018 6:02 PM
To:                  Lynch, Garrett (USANYS) [Contractor]; DeFilippis, Andrew (USANYS); Laroche, Matthew (USANYS);
                     DeLuca, Michael (USANYS) [Contractor]
Cc:                  Weiss, Baruch; Bauer, Andrew
Subject:             RE: U.S. v. Sadr, 18 Cr. 224 -- Privilege Questions
Attachments:         RE: Sadr -- Discovery Request


Matt,

Just following up on the e‐mails below regarding privilege issues, as well as the attached discovery request. You
anticipated getting back to us this week on these items; are we still working with that timetable?

Thank you,
Tal




From: Machnes, Tal
Sent: Thursday, August 02, 2018 7:36 AM
To: Lynch, Garrett (USANYS) [Contractor]; DeFilippis, Andrew (USANYS); Laroche, Matthew (USANYS); DeLuca, Michael
(USANYS) [Contractor]
Cc: Weiss, Baruch; Bauer, Andrew; Binder, Lillie
Subject: RE: U.S. v. Sadr, 18 Cr. 224 -- Privilege Questions

All,

I’m writing to follow up on my e‐mails below, as it’s now been a week since we first discussed the issue with your July 13
production. Could you please let us know when we can expect answers to our questions and the productions discussed
below? Based on a preliminary review of the documents you produced on April 5 and May 15 (bates stamped 000035‐
4037), as well as the filter list that Garrett sent to us on July 17, we have reason to suspect that privileged material might
have slipped through your taint team review. We need the materials and information requested below in order to
assess this issue further.

Thank you,
Tal


From: Machnes, Tal
Sent: Tuesday, July 31, 2018 3:32 PM
To: Lynch, Garrett (USANYS) [Contractor]; DeFilippis, Andrew (USANYS); Laroche, Matthew (USANYS); DeLuca, Michael
(USANYS) [Contractor]
Cc: Weiss, Baruch; Bauer, Andrew; Binder, Lillie
Subject: Re: U.S. v. Sadr, 18 Cr. 224 -- Privilege Questions

All — just following up on my email below. Any update on these items? Thanks.




                                                              1
                  Case 1:18-cr-00224-AJN Document 147-2 Filed 10/10/19 Page 3 of 9


On Jul 26, 2018, at 4:52 PM, Machnes, Tal <Tal.Machnes@arnoldporter.com> wrote:

       All,

       Thanks for the explanation this morning as to how privileged material ended up in your July 13
       production, which was intended to be a production of material “obtained from [Mr. Sadr’s] accounts
       that were identified as not containing any information subject to the attorney‐client privilege.” We
       wanted to make sure that we’re all on the same page in terms of our understanding of the scope of the
       issue, as well as next steps to allow us to assess our original questions from the beginning of this month
       on your taint team procedures.

       To that end, below is a summary of our takeaways and next steps from the call. While we may have
       additional questions for you after we get a corrected taint team production from you, for now we have
       also included one question (in red below) that arose out of our call this morning.

              Taint Team Procedure/July 13 Production
                You explained that the reason the July 13 production included privileged material is because
                  when your taint team prepared the July 13 production, your system pulled into the production
                  complete families as long as any member of that family had been identified as non‐privileged,
                  and even if one member of the family had been identified as privileged. The (hypothetical)
                  example you gave was a privileged e‐mail between an attorney and client, where the attorney
                  attaches a news article that is marked non‐privileged.
                Garrett explained that the issue with the July 13 production was identified by the head of your
                  taint team, who was doing an after‐the‐fact QC of July 13 production.
                You confirmed that the family issue behind the July 13 production did not also occur when the
                  taint team sent materials to the prosecution team (including any agents), both during the
                  course of the investigation of this case and also in connection with the July 13 production. (In
                  other words, you confirmed that at all times the taint team sent only non‐privileged materials—
                  even in families where mixed privileged/non‐privileged determinations had been made—to the
                  prosecution team or any agents. Please let us know if we got this right.)
                        o More generally, you explained that as soon as privileged material was identified (during
                            the course of reviewing material produced in response to search warrants issued in
                            2014 and 2015), the reviewer(s) stopped reviewing and sent the entire population of
                            material to DANY’s taint team for review.
                        o Questions: Just to make sure we understand this procedure in its entirety, could you
                            identify (1) the member of the prosecution team that first identified privileged material
                            produced in response to the search warrants, and when that happened; (2) the specific
                            privileged document or documents that this individual viewed before sending
                            everything over to the taint team; and (3) how much of the privileged document or
                            documents this individual viewed before understanding it was privileged and routing
                            everything to the taint team?
                You confirmed that this glitch did not affect the filter list you sent to us on July 17, which is the
                  list the taint team used to identify any privileged material in Mr. Sadr’s accounts. It also did not
                  affect Production 5, which is what you’ve characterized as the relevant documents. Those were
                  all cleared by the taint team and reviewed by the prosecution team.

              Next Steps
                We agreed that we do not need to return the July 13 production because it contains only
                 materials from Mr. Sadr’s accounts, which we have already. You will let us know if you learn
                 anything that changes that determination.


                                                               2
           Case 1:18-cr-00224-AJN Document 147-2 Filed 10/10/19 Page 4 of 9

        We can expect shortly: (1) a new, corrected hard drive that contains only the material obtained
         from Mr. Sadr’s “accounts that were identified as not containing any information subject to the
         attorney‐client privileged,” and (2) the inverse of that population, i.e., the material that was
         identified by the taint team as privileged from Mr. Sadr’s accounts (or at least an update on
         when we can expect that material).

Please let us know as soon as you have any update on timing for the next steps, as well as the
information in response to our questions in red above. As you might imagine, we would like to be in a
position to put your team on notice to the extent any privileged material made it past the taint team
review, and have been trying to make that assessment since the end of June.

Thank you,
Tal


___________________________
Tal R. Machnes

Arnold & Porter
250 West 55th Street | New York, NY 10019‐9710
T: +1 212.836.7442 | Tal.Machnes@arnoldporter.com
www.arnoldporter.com




‐‐‐‐‐Original Message‐‐‐‐‐
From: Laroche, Matthew (USANYS) [mailto:Matthew.Laroche@usdoj.gov]
Sent: Friday, July 13, 2018 1:01 PM
To: Machnes, Tal
Cc: Lynch, Garrett (USANYS) [Contractor]; DeFilippis, Andrew (USANYS); Weiss, Baruch; Binder, Lillie;
Bauer, Andrew; DeLuca, Michael (USANYS) [Contractor]
Subject: Re: U.S. v. Sadr, 18 Cr. 224 ‐‐ Privilege Questions

Thanks Tal. The drive containing non priv emails will be available for pickup by 4pm today, and we will
get back to you on the other request. We anticipate getting you the search terms by early next week.

On Jul 13, 2018, at 12:51 PM, Machnes, Tal
<Tal.Machnes@arnoldporter.com<mailto:Tal.Machnes@arnoldporter.com>> wrote:

Matt and Garrett,

Just wanted to follow up on our conversation on Wednesday. Regarding request #2 below, I think you
mentioned that we could expect a hard drive of the documents cleared by the wall team in a day or two
(from Wednesday). Let us know if you anticipate that material being ready today. And along the same
lines, were you able to figure out if it is possible to get us the negative of what was cleared (i.e., the
universe of documents identified as privileged by the wall team, at least from the population of Mr.
Sadr’s accounts)?

Finally, on request #1 (search terms), I know you estimated that it would take longer than #2, but do you
think we can expect the list of names and search terms the wall team used to do its review before
Tuesday’s conference?
                                                    3
         Case 1:18-cr-00224-AJN Document 147-2 Filed 10/10/19 Page 5 of 9


We are available for a call on Monday if it would be helpful to discuss.

Thanks in advance,

Tal


___________________________
Tal R. Machnes

Arnold & Porter
250 West 55th Street | New York, NY 10019‐9710
T: +1 212.836.7442 | Tal.Machnes@arnoldporter.com<mailto:Tal.Machnes@arnoldporter.com>
www.arnoldporter.com<http://www.arnoldporter.com>



From: Bauer, Andrew
Sent: Tuesday, July 10, 2018 3:26 PM
To: Laroche, Matthew (USANYS); Machnes, Tal
Cc: DeFilippis, Andrew (USANYS); Lynch, Garrett (USANYS) [Contractor]; Weiss, Baruch; Binder, Lillie
Subject: RE: U.S. v. Sadr, 18 Cr. 224 ‐‐ Privilege Questions

Matt,

Regarding Request #2—delinquency aside, since you are right, we had lost track of the language in your
April 5th letter—the cover letter stated that you would “produce an additional copy of the data from the
defendant’s and other individual’s electronic accounts excluding any potentially privileged materials,
which will represent the documents available to the prosecution team.” Was the production on May
15th that subset? It sounds like the May 15th subset removed both privileged and non‐pertinent
documents, which is a little different. As such, I think Tal’s email was asking for what you had said you
would provide, i.e. the “documents available to the prosecution team” before the non‐pertinent
materials were removed. In addition, let me say that I don’t think Tal meant to suggest that we
intended take this up with the Court. Instead, given how protracted our bail discussions were, we
wanted to follow up and make sure this hadn’t gotten lost in the shuffle. We are all for keeping these
conversations productive and amicable.

Regarding Requests #3 and #4—we are obviously interested in figuring out if any privileged documents
fell through the cracks and was part of the set of documents reviewed by or available to the prosecution
team. We already believe we have identified a couple of those instances, but need Request #2 (above)
to confirm. With that in mind, if those documents did fall through the cracks, then we obviously need to
know who saw them or had access to them.

A new request (let’s call it #5): I don’t think we have any of Ali’s arrest paperwork. In particular, Ali was
interrogated for an extended period of time in the airport on the day of his arrest, but we have not seen
any 302s or similar reports about that interview, evidence seized, etc. Given my track record with the
April 5th letter, perhaps I just missed it, and you can point me to it in the materials already
produced. But if I have not missed it, then please treat this email as a request for those documents.

Best,
Andrew

                                                      4
          Case 1:18-cr-00224-AJN Document 147-2 Filed 10/10/19 Page 6 of 9


From: Laroche, Matthew (USANYS) [mailto:Matthew.Laroche@usdoj.gov]
Sent: Tuesday, July 10, 2018 9:02 AM
To: Machnes, Tal
Cc: DeFilippis, Andrew (USANYS); Lynch, Garrett (USANYS) [Contractor]; Weiss, Baruch; Bauer, Andrew;
Binder, Lillie
Subject: RE: U.S. v. Sadr, 18 Cr. 224 ‐‐ Privilege Questions

Tal:

I hope you had a nice holiday as well. In response to your requests:

Request 1: We are discussing with the wall team and will get back to you.

Request 2: We will provide you a hard drive containing emails from your client’s account that were
identified as non‐privileged by the wall team. I’ll email when the drive is available, likely in the next day
or so. We previously produced the entirety of your client’s account on April 5 (that is, all material
obtained pursuant to our search warrants). On May 15, we produced a subset of those emails (as well
as emails from other accounts) that were identified as non‐privileged and pertinent.

We disagree with the suggestion in Request 2 below that we were delinquent in producing
discovery. Our April 5 discovery letter stated that your client’s electronic accounts were reviewed by a
wall team, and we could have addressed these questions and requests at any time since that
production. It would be disappointing and unproductive if it was suggested to the Court that we did not
comply with the Court’s deadlines, particularly given that it appears from my call with Andrew that no
one reviewed our April 5 discovery letter.

Requests 3 and 4: Please provide the bases for these requests.

Thanks,
Matt

From: Machnes, Tal <Tal.Machnes@arnoldporter.com<mailto:Tal.Machnes@arnoldporter.com>>
Sent: Thursday, July 05, 2018 11:12 AM
To: Laroche, Matthew (USANYS) <MLaroche@usa.doj.gov<mailto:MLaroche@usa.doj.gov>>
Cc: DeFilippis, Andrew (USANYS) <ADeFilippis@usa.doj.gov<mailto:ADeFilippis@usa.doj.gov>>; Lynch,
Garrett (USANYS) [Contractor] <GLynch@usa.doj.gov<mailto:GLynch@usa.doj.gov>>; Weiss, Baruch
<Baruch.Weiss@arnoldporter.com<mailto:Baruch.Weiss@arnoldporter.com>>; Bauer, Andrew
<Andrew.Bauer@arnoldporter.com<mailto:Andrew.Bauer@arnoldporter.com>>; Binder, Lillie
<Lillie.Binder@arnoldporter.com<mailto:Lillie.Binder@arnoldporter.com>>
Subject: U.S. v. Sadr, 18 Cr. 224 ‐‐ Privilege Questions

Matt,

Hope you had a nice holiday. I’m writing to follow up on your conversation with Andrew earlier this
week. We have a few questions about the taint team and privilege review you discussed to make sure
we understand what is in the April 5 production cover letter. We’re hoping to get a better sense of this
by the beginning of next week (and hopefully all of these answers are readily available), but please let us
know if you anticipate it taking longer than that for you to get us this information.




                                                      5
         Case 1:18-cr-00224-AJN Document 147-2 Filed 10/10/19 Page 7 of 9

1.    Could you send us a list of attorneys and any other search terms that the taint team identified and
used for their review? That will make it easier for us to double check that nothing was missed.

2.    When can we expect the separate productions of material that the taint team reviewed versus
material that was cleared by the taint team? We would have expected to get those distinct productions
within the discovery deadline set by Judge Carter, so please let us know when we can expect this as
soon as you can.

3.   Could you identify who conducted the privilege review from your and/or Garrett’s offices, and
when? Similarly, could you confirm that the same team conducted a privilege review for all other
productions (versus something different happening for the April 5 production)?

4.    Can we assume that you, Andrew D., Garrett, the assigned agents—and any other individuals
involved substantively in Mr. Sadr’s prosecution—have at this point reviewed the discovery material
that was not pulled by the taint team?

Let us know if it would be helpful to jump on a call to discuss these questions.

Many thanks,
Tal

___________________________
Tal R. Machnes

Arnold & Porter
250 West 55th Street | New York, NY 10019‐9710
T: +1 212.836.7442 | Tal.Machnes@arnoldporter.com<mailto:Tal.Machnes@arnoldporter.com>
www.arnoldporter.com<http://www.arnoldporter.com>


________________________________
This communication may contain information that is legally privileged, confidential or exempt from
disclosure. If you are not the intended recipient, please note that any dissemination, distribution, or
copying of this communication is strictly prohibited. Anyone who receives this message in error should
notify the sender immediately by telephone or by return e‐mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com

________________________________
This communication may contain information that is legally privileged, confidential or exempt from
disclosure. If you are not the intended recipient, please note that any dissemination, distribution, or
copying of this communication is strictly prohibited. Anyone who receives this message in error should
notify the sender immediately by telephone or by return e‐mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com




                                                     6
Case 1:18-cr-00224-AJN Document 147-2 Filed 10/10/19 Page 8 of 9
                       Case 1:18-cr-00224-AJN Document 147-2 Filed 10/10/19 Page 9 of 9




From:                       Laroche, Matthew (USANYS) <Matthew.Laroche@usdoj.gov>
Sent:                       Thursday, August 2, 2018 9:41 AM
To:                         Machnes, Tal; DeFilippis, Andrew (USANYS); Lynch, Garrett (USANYS) [Contractor]; DeLuca, Michael
                            (USANYS) [Contractor]
Cc:                         Weiss, Baruch; Bauer, Andrew; Binder, Lillie
Subject:                    RE: Sadr -- Discovery Request



Thanks Tal. We will get back to you on this and your other email by next week.

From: Machnes, Tal [mailto:Tal.Machnes@arnoldporter.com]
Sent: Thursday, August 2, 2018 7:43 AM
To: Laroche, Matthew (USANYS) <MLaroche@usa.doj.gov>; DeFilippis, Andrew (USANYS) <ADeFilippis@usa.doj.gov>;
Lynch, Garrett (USANYS) [Contractor] <GLynch@usa.doj.gov>; DeLuca, Michael (USANYS) [Contractor]
<MDeLuca@usa.doj.gov>
Cc: Weiss, Baruch <Baruch.Weiss@arnoldporter.com>; Bauer, Andrew <Andrew.Bauer@arnoldporter.com>; Binder,
Lillie <Lillie.Binder@arnoldporter.com>
Subject: Sadr ‐‐ Discovery Request

All,

As you know, the discovery we have so far in this case has consisted primarily of (1) a thumb drive of Mr. Sadr’s
accounts, produced on April 5; and (2) material from Mr. Sadr’s accounts and other sources, which the prosecution
deemed was pertinent and produced on May 15. We understand that category (2) was pulled from targeted searches—
on as much as a terabyte data—performed by the prosecution.

As we review the discovery you produced so far, we are noticing areas where more context would be helpful; and we
think that the additional material from the prosecution’s “terabyte” of source material could provide us with that
context. We are therefore requesting access to the full “terabyte” of source material. Please let us know if you are in a
position to produce it.

Thank you,
Tal


___________________________
Tal R. Machnes

Arnold & Porter
250 West 55th Street | New York, NY 10019‐9710
T: +1 212.836.7442 | Tal.Machnes@arnoldporter.com
www.arnoldporter.com




This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com


                                                                                  1
